     Case 2:21-cv-00691-DLR Document 17-1 Filed 07/02/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                   IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE DISTRICT OF ARIZONA
 8
     Erik Johnson, an individual,            No. 2:21-cv-00691-DLR
 9
                                Plaintiff,
10   v.                                      [PROPOSED] ORDER GRANTING
                                             PROCTORIO, INC.’S MOTION
11   Proctorio, Inc.,                        TO FILE UNDER SEAL EXHIBIT A
     a Delaware corporation,                 AND PORTIONS OF THE MOTION
12                                           TO STRIKE
                               Defendant.
13

14   Proctorio, Inc.,
     a Delaware corporation,
15
                          Counterclaimant,
16
     v.
17
     Erik Johnson, an individual,
18
                        Counterdefendant.
19

20

21

22

23

24

25

26

27

28
                                             1
      Case 2:21-cv-00691-DLR Document 17-1 Filed 07/02/21 Page 2 of 2



 1         Before the Court is Defendant Proctorio, Inc’s (“Proctorio”) Motion to File Under
 2   Seal Exhibit A and Portions of the Motion to Strike (the “Motion to Seal”). Pursuant to
 3   Local Rule 5.6, Proctorio moved to seal the following materials:
 4              Exhibit A. This is an email exchange dated December 9, 2020, through
 5                December 18, 2020, between Proctorio’s counsel and Mr. Johnson’s
 6                counsel that is labeled with the email subject line “Subject to Rule 408”
 7                and contains confidential settlement communications.
 8              Motion, at pages 4 - 5, lines 20 - 2. The language identified on those pages
 9                is a direct quote from Exhibit A, which Proctorio seeks to seal in its
10                entirety.
11   Proctorio has lodged the unredacted versions of these documents with this Court.
12         Good cause appearing, it is hereby ORDERED that Proctorio’s Motion to Seal is
13   GRANTED.
14         The Clerk of Court is hereby DIRECTED to file under seal the proposed
15   unredacted versions of the documents that Proctorio lodged with its Motion to Seal.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
